Citation Nr: 0725525	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
February 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO).  


FINDING OF FACT

The veteran's psychiatric disorder has been manifested 
primarily by symptoms that includes depressed mood, decreased 
concentration, and sleep impairment; without more than 
moderate impairment in social functioning or industrial 
capability.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in August 2005.  Moreover, because 
entitlement to a higher disability evaluation has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  
Records from the Vet Center are not on file but the record 
does contain a statement from Vet Center personnel and it is 
not indicated that symptoms are worse requiring those 
records.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to a rating in excess of 30 percent for PTSD

Service connection was granted for PTSD in an April 2006 
rating action.  A 30 percent evaluation was assigned, 
effective in July 2005.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Under the General Rating Formula for Mental Disorders a 30 
percent rating is assigned for PTSD when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In reviewing the findings and history elicited at VA 
examination, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestations for a 30 percent evaluation.  
Thus, the higher rating is not warranted.  38 C.F.R. § 4.7.

The record contains an August 2005 report from a social 
worker from the Vet Center and a VA examination report dated 
in February 2006.  The record also contains statements from 
relatives and friends.  The veteran is socially isolated.  He 
was unable to sleep well and intrusive thoughts of combat 
still occurred.  He reports being hypervigilant and easily 
angered.  At VA examination he was seen to have decreased 
concentration.  

However, for the most part, it appears that the veteran was 
generally functioning independently, appropriately, and 
effectively.  He exhibited some depression.  However, his 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  His judgment was not considered 
inadequate.  He did not report problems involving routine 
behavior, self-care, or conversation, nor did he neglect his 
personal appearance or hygiene.  At VA examination his 
personal hygiene was considered adequate.  While he reported 
flashbacks there was no evidence of delusions.  He was well 
oriented, rather than disoriented.  He did report any 
obsessional rituals.  

A GAF score of 60 was reported at his VA examination in 2006, 
which is considered moderate.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  The assigned GAF 
score would not support a conclusion that a higher evaluation 
is warranted.  In sum, the veteran's symptoms did not more 
closely approximate the criteria required for a 50 percent 
rating.  There is no indication on file that the symptoms 
have increased to any significant degree in the time since 
that examination.  There is nothing in the testimony that 
would suggest that a higher rating is for assignment.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


